Title: To Thomas Jefferson from Bernard Johnson, 28 February 1805
From: Johnson, Bernard,Suares, Isaac
To: Jefferson, Thomas


                  
                     Charleston—South Carolina February 28th. 1805
                  
                  May it please your Excellency,The humble petition of Bernard Johnson and Isaac Suares!!!
                  Sheweth,
                  That your Petitioners have been brought before the Honorable Court of Admiralty, held in Charleston South Carolina on the 14th. of January last under a Charge of fitting out a vessel contrary to the Laws of the United States—They have been condemned by the oaths of certain persons brought before the Honorable Tribunal, To imprisonment in the Gaol of this city—Bernard Johnson for the space of one month and to pay the fine of fifty Dollars—Isaac Suares to three Months imprisonment and also to pay a fine of fifty Dollars on their Liberation therefrom—Your petitioners having completed the time of their imprisonment and Suffered the utmost misery for the space of Six months prior to their Sentence being past—They with the utmost Submission pray and appeal to your Excellency for a Remission of that part of their Sentence as it Respects the fine of Fifty Dollars—Which Sentence if exacted from them would be equal to that of perpetual Imprisonment—They therefore implore your Excellency to take into consideraton the wretchedness of their Situation, that they are destituted of almost the common necessaries of Life—Abandonn’d Since their confinement to an unfortunate fate, both unforeseen and undeserved, they have not the Smallest prospect before them but that of a cruel Captivity if not released from the fine according to the prayer of your petitioners.
                  Their Sole Relyance being in your Excellency’s clemency—your petitioners Remain with the utmost veneration
                  
                     Bernard Johnson
                     
                     Isaac Suares
                     
                  
               